Citation Nr: 0423273	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  96-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for a left varicocele.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied entitlement to a compensable 
disability evaluation for the veteran's service-connected 
left varicocele.  The matter was previously before the Board 
in January 2000, at which time the Board issued a decision 
denying the veteran's claim.  

In January 2000, the veteran filed a motion for 
reconsideration of the Board's decision.  By letter of April 
2000, the Board denied reconsideration.  Thereafter, the 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
parties to the appeal filed a Joint Motion For Remand.  By an 
Order issued in April 2001, the Court granted the motion and 
remanded the matter to the Board.  

In April 2003, the Board issued a decision that granted a 10 
percent disability evaluation for the veteran's service-
connected left varicocele.  The veteran filed a timely appeal 
to the Court.  In February 2004, the parties filed a joint 
motion to partially vacate and remand the April 2003 decision 
by the Board.  Later, in February 2004, the Court issued an 
Order that vacated that portion of the Board's decision that 
denied an increased disability rating in excess of 10 percent 
for a left vericocele and remanded the matter to the Board 
for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the parties Joint Motion For Remand filed before 
the Court in February 2004, the Board's decision in April 
2003 was based, in part, upon evidence it developed.  The 
Board did not obtain a waiver from the veteran of initial RO 
review of the developed evidence.  See, Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  In 
view of the above, and to avoid any prejudice to the veteran 
(see Bernard v. Brown, 4 Vet. App. 384 (1995)), the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since the February 1996 Supplemental Statement of the Case.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claim.

While the Board regrets that a remand of this matte will 
further delay an appellate decision, such remand is necessary 
to ensure compliance with all due process requirements.  
Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following actions:

1.  The RO must review the claims file to 
ensure that any additional notification 
and development required by the Veterans 
Claims Assistance Act of 2000 has been 
accomplished.  

2.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
increased disability rating in excess of 
10 percent for a left varicocele in light 
of all pertinent evidence and legal 
authority. 

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
consideration of all evidence added to 
the claims file since the February 1996 
Supplemental Statement of the Case) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



